Citation Nr: 1734399	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-09 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that according to VBMS and the VA's Veterans Appeals Control and Locator System (VACOLS), the issues of entitlement to service connection for diabetes, hypertension, hyperlipidemia, and prostate cancer, all to include as a result of exposure to herbicides, have been perfected to the Board (in April 2016) and certified to the Board (in February 2017).  Certification of issues on appeal by the Agency of Original Jurisdiction (AOJ) is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals. 38 C.F.R. § 19.35 (2016).  Regardless, the Board also sees that the Veteran has requested a Board videoconference hearing with respect to these issues. VACOLS further indicates that the RO has already acknowledged the Veteran's hearing request and has placed the Veteran in line to schedule him for a hearing.  Therefore, although these issues have been certified to the Board, they are not yet ripe for appellate review, and rather will be processed after the videoconference hearing occurs.  As such, the issues of entitlement to service connection for diabetes, hypertension, hyperlipidemia and prostate cancer remain under the jurisdiction of the RO at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.

Service treatment records are silent as to any complaints of, or treatment for, hearing loss or tinnitus.  Post-service treatment records reflect that the Veteran was diagnosed with hearing loss in the 1990s and tinnitus around 2005.  The Veteran asserts that his hearing issues are related to military noise exposure.  The Veteran's DD 214 reflects that he received training in advanced infantry. 

Despite the statements from the Veteran attesting to him first developing hearing problems in service that have continued to the present, the Veteran has not yet been provided with a VA examination concerning his claimed hearing loss and tinnitus.  The Board finds that a VA compensation examination and medical opinion are critical to the claims and should be obtained.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated him for his hearing loss and/or tinnitus.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the AOJ himself.

2.  Following the development in Remand paragraph 1, arrange for the Veteran to undergo a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  

Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing loss had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus had its onset during the Veteran's active service or is otherwise causally related to his service.  

All opinions offered should be accompanied by a clear rationale consistent with the evidence of record and must discuss the Veteran's contentions regarding the in-service onset of his hearing problems and their continuity from that time to the present.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




